FRASER, Justice, and HAMILTON, Chief Justice
(concurring).
The chain of title as introduced into the record of this case clearly points out that by the time the property in question reached appellant’s grantor, all but a one-thirty-second of the minerals had been specifically reserved in prior grantors. This, of course, placed appellant’s grantor in a position where he could convey only that portion of the minerals that had iiot been theretofore reserved.
The deed to appellant from his grantor was careful to specify that he was conveying all the minerals and mineral rights which he ; owned. The wording of this; deed, coupled with the state of the title with reference to mineral rights, left the trial court with no alternative but to grant the summary judgment that he did, the wording of the deed being unambiguous,, and the condition of the title with reference to the minerals being undisputed.
We therefore concur in the disposition of this case.